Order denying plaintiff’s motion for injunction pendente lite reversed on the law-, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. For several years prior to the execution of the agreement between the receiver in the foreclosure suit and the city of Long Beach, the latter had maintained its own lighting plant, claimed to- be worth over eight hundred thousand dollars, for public and private use. To permit the transfer and use of this property before trial, which will bring up for consideration controversies of fact and important questions of law, will involve the city and its inhabitants in serious consequences if the city be successful on the trial. On the other hand, if it be determined that this agreement was properly made with the receiver, the only loss to the receiver, or to those who through him are interested in the agreement, will be a matter of delay. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur. Settle order on notice.